Exhibit 10.3

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

This Amendment No. 2 (this “Amendment”), dated as of August 6, 2015, is made by
and between Sprouts Farmers Market, Inc., a Delaware corporation (the
“Company”), and James Nielsen (the “Executive”).

WHEREAS, the Company and Executive are parties to an employment agreement dated
as of April 18, 2011 (the “Employment Agreement”), as amended on March 12, 2014;
and

WHEREAS, the parties desire to amend the Employment Agreement as provided below.

NOW, THEREFORE, in consideration of the promises and mutual agreements herein
contained, the parties hereby agree as follows, in each case effective as of
August 6, 2015:

1. Amendment to Section 1.1. Section 1.1 shall hereby be amended to read as
follows:

During the Employment Period (as defined in Section 2 hereof), the Executive’s
title shall be “President and Chief Operating Officer” of the Company.

2. Amendment to Section 1.2. The first sentence of Section 1.2 shall hereby be
amended to read as follows:

The Executive shall have the executive and managerial powers and duties as may
reasonably be assigned to the Executive from time to time by the Board of
Directors of the Company (the “Board”); provided that such duties are
commensurate with the reasonable and customary duties of a President and Chief
Operating Officer of similarly situated companies in the Company’s industry.

3. Amendment to Section 3.1(a). Section 3.1(a) shall hereby be amended by
replacing “$325,000” with “$500,000”.

4. Amendment to Section 3.2. Section 3.2 shall hereby be amended by replacing
60% with 70%.

5. Amendment to Section 3.5. Section 3.5 shall hereby be amended to read as
follows:

Executive Stock Option. As soon as practicable after August 6, 2015, the Company
shall grant the Executive an option to purchase 500,000 shares of the Company’s
common stock at an exercise price per share equal to the fair market value per
share of the Company’s common stock on the date of grant. The option shall be
granted pursuant to the Company’s 2013 Incentive Plan, and evidenced by the
Company’s standard form of grant agreement.



--------------------------------------------------------------------------------

6. Amendment to Section 4.3(e). Clause (i) of Section 4.3(e) shall hereby be
amended by replacing “Chief Operating Officer” with “President and Chief
Operating Officer” each time it appears therein.

7. Counterparts. This Amendment may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

8. Ratification. All other provisions of the Employment Agreement remain
unchanged and are hereby ratified by the Company and Executive.

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first set forth above.

 

Company

Sprouts Farmers Market, Inc.,

        a Delaware corporation

By:  

/s/ Steven Townsend

Name:   Steven Townsend Title:   Chairman of the Compensation Committee of the
Board of Directors   Executive By:  

/s/ James Nielsen

  James Nielsen

 

2